LIBERTY MUTUAL AGENCY CORPORATION 175 Berkeley Street Boston, Massachusetts 02116 October 18, 2011 Via Electronic Mail, UPS Overnight Delivery and Edgar U.S. Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 RE: Application for Withdrawal of Registration Statement on Form S-1 Filed for Liberty Mutual Agency Corporation (Commission File No. 333-166671) Ladies and Gentlemen: The undersigned Registrant hereby requests withdrawal of its Registration Statement on Form S-1, File No. 333-166671 (the “Registration Statement”), pursuant to Rule 447 promulgated under the Securities Act of 1933, as amended. The Registrant is requesting withdrawal of the Registration Statement due to the Registrant’s decision not to proceed with an offering of the securities solely registered thereby. No securities were issued or sold pursuant to the Registration Statement. Pursuant to the requirements of Rule 477 promulgated under the Securities Act of 1933, as amended, the Registrant has duly caused this request for withdrawal to be signed on its behalf by the undersigned, thereunto duly authorized. LIBERTY MUTUAL AGENCY CORPORATION By: /s/ Michael J. Fallon Michael J. Fallon Senior Vice President and Chief Financial Officer cc: Jeffrey Riedler, Assistant Director, SEC Scot Foley, Division of Corporation Finance, SEC Susan J. Sutherland, Esq. Robert J. Sullivan, Esq.
